Citation Nr: 1534075	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-27 432	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a December 16, 2011, Board of Veterans' Appeals (Board) decision, which denied entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Moving party represented by:  Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to August 1996.  He died in October 2004.  The moving party claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) as an original motion alleging clear and unmistakable error in a December 16, 2011, Board decision which reopened service connection for the cause of the Veteran's death and denied the same on the merits.  

As a related matter, the Board notes that the moving party recently filed, and was denied in a July 2015 ruling, a Motion for Reconsideration of the December 16, 2011 Board decision.  This determination does not undo the finality of the December 2011 Board decision, as no notice of appeal to the U.S. Court of Appeals for Veterans Claims (Court) was filed by the moving party within the 120 day period following notice of the December 2011 decision to initiate such an appeal.  See 38 U.S.C.A. § 7266 (West 2014).  While the moving party has filed for, and been denied, reconsideration of the December 2011 Board decision, the Court has held that it "may not review denials of reconsideration by the Board Chairman in cases where it does not already have jurisdiction by virtue of a timely appeal from a final Board decision."  Browne v. Principi, 16 Vet. App.  278, 280-81 (2002) (citing Mayer v. Brown, 37 F.3d 618, 619 (Fed. Cir. 1994)).  In the present case, because a timely notice of appeal of the December 2011 Board decision was not filed by the moving party, that decision remains final and may be the subject of a claim of clear and unmistakable error.  

(The moving party also has a pending appeal of the denial of her application to reopen a service connection claim for the cause of the Veteran's death.  That issue will be the subject of a separate Board decision.)


FINDINGS OF FACT

1.  In a December 16, 2011, decision, the Board denied the moving party's claim for service connection for the cause of the Veteran's death.
 
2.  The correct facts, as they were known at the time of the December 16, 2011 decision were before the Board, and the statutory and regulatory provisions extant at the time were correct and correctly applied.


CONCLUSION OF LAW

The December 16, 2011, Board decision, which denied the claim for service connection for the cause of the Veteran's death was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present matter arises from the moving party's assertion that the December 16, 2011 Board decision contained clear and unmistakable error (CUE).  VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

Initially, the RO denied the moving party's claim for service connection for the cause of the Veteran's death after considering service and post-service treatment records and various lay and expert statements of record.  She filed a timely notice of disagreement and perfected appellate review of this denial.  In a December 16, 2011, decision, the Board found first that new and material evidence had been submitted to reopen the service connection claim for the cause of the Veteran's death.  The Board then considered and denied this claim on the merits.  This decision subsequently became final.  See 38 U.S.C.A. §§ 7104, 7252.  
 
The moving party contends the December 16, 2011, Board decision contains CUE because it failed to consider the Veteran's cause of death, cholangiocarcinoma, constituted a medically unexplained chronic multisymptom illness as defined by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

A prior final Board decision must be revised or reversed where the evidence establishes CUE in that decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400-1411.  To warrant a finding of CUE, there must have been the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  The basis for this standard is that, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Additionally, a CUE motion must be based on the evidence and applicable law at the time of decision being challenged.  38 C.F.R. § 20.1403(a); Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).
 
Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).
 
Further, the motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b); see also Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) (finding the specificity requirement reasonable, though invalidating a prior version of the regulation on other grounds).
 
As an initial matter, the Board finds the arguments advanced by the moving party allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003).  The Board will therefore adjudicate the merits of the CUE motion.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of CUE due to the pleading deficiency from the denial of CUE on the merits).
 
Based on a review of the December 16, 2011, Board decision, and in light of the relevant laws and facts presented at the time of the determination, the Board finds that this determination did not contain CUE.  
  
The moving party alleges that while the Veteran's cause of death was attributed to a specific diagnosis, cholangiocarcinoma, this disorder, because of its unknown etiology, constituted a medically unexplained chronic multisymptom illness as defined by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The moving party asserts that the language of 38 U.S.C.A. § 1117(a)(2)(B), by containing the phrase "such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome," was not meant to be exclusionary to other diagnosed disorders such as cholangiocarcinoma which might otherwise be considered as presumptive disorders under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In making this assertion, the moving party cited to statements of Congressional intent found at 147 Cong. Rec. S13227-01, 13238 (2001) and VA intent as found within Training Letter 10-01.  

Upon reviewing the moving party's contentions, however, the Board notes that nowhere is cholangiocarcinoma specifically listed as a presumptive disorder under 38 U.S.C.A. § 1117, 38 C.F.R. § 3.317, or any other pertinent law, regulation, or controlling authority.  In essence, the moving party differs with the Board's legal interpretation of the term medically unexplained chronic multisymptom illness as found within 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Because cholangiocarcinoma is not specifically listed as a diagnosis for which service connection is warranted on a presumptive basis, it cannot be said that reasonable minds would not differ in the Board's implicit finding in the December 2011 denial that 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 did not establish service connection for the cause of the Veteran's death.  It is not enough for the moving party to contend that cholangiocarcinoma could be considered a medically unexplained chronic multisymptom illness within the meanings of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317; the moving party must demonstrate that reasonable minds could not differ as to this conclusion.  Such has not been demonstrated in the present case, and no CUE is found within the December 2011 Board decision.  

The Board acknowledges the moving party's contention that cholangiocarcinoma need not be explicitly listed as a presumptive disorder in order for 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to apply.  38 C.F.R. § 3.317(a)(2)(ii) defines the term medically unexplained chronic multisymptom illness to include a diagnosed disorder without conclusive pathology or etiology.  38 C.F.R. § (a)(2)(ii) goes on to state, however, that chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered unexplained.  In the present case, the Board noted in its December 2011 decision that, according to a VA medical opinion, cholangiocarcinoma is at least partially understood to be caused by chronic infection of the bile ducts by liver flukes; thus, the cause of the Veteran's death was not a diagnosed but unexplained chronic multisymptom illness without conclusive pathology or etiology, as the etiology of cholangiocarcinoma was at least partially known.  As the Board's December 2011 finding was supported by medical evidence found within the record, it does not suggest such an error that that reasonable minds could not differ as to this conclusion, and does not rise to the level of clear and unmistakable error.

In sum, the Board finds that the moving party has not established that the correct facts, as known at the time, were not before the Board on December 16, 2011, and has not shown that any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the December 16, 2011, Board decision addressing the moving party's service connection claim for the cause of the Veteran's death, and the motion is denied.


ORDER

The motion to revise or reverse the December 16, 2011, Board decision denying service connection for the cause of the Veteran's death, to include as due to clear and unmistakable error, is denied.  



                       ____________________________________________
	JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



